The judgment of the court was pronounced by
Rost, J.
This is an appeal from a judgment m feyor of the plaintiff in air action instituted to recover the value of the slave Henry, formerly belonging to the plaintiff, and alleged to have been killed by the slave Lezois^ belonging to the defendant.
Our attention has first been drawn to a bill of exceptions taken to the opinion of the district judge, admitting in evidence the record of the conviction of Lezois to prove rein ipsam. But as this evidence is not copied in the transcript, and the plaintiff’s counsel do not rely upon it, it is unnecessary to pass upon its admissibility.
It is proved that the defendant asked his slave Lezois, after Henry had received the wounds of which he died, “ Why did you stab that boy!” and that Lezois answered : “ Because I found him in my cabin, with my wife.”
The district judge was of opinion that the question put by the defendant presupposes the knowledge in him that the act had been committed by Lezois, and gave judgment against him, without taking into consideration the answer of Lezois, or his declarations and those of Ilenrzj, found in the record. Al*42though the evidence is not of the most satisfactory character, yet as it produced conviction on the mind of the district judge, and as that conviction is not manifestly erroneous, we do not feel at liberty to reverse his opinion.
The death of the slave Henry and his value, and the ownership by the defendant of the slavojLeivis, are admitted. But the defendant contends that he is not liable in damages, and is dispensed from making the abandonment authorized by art.. 181 of the Civil Code, because the slave Lewis has been convicted of the crime alleged, on his own declarations and those of Henry, and sentenced to hard-labor for life, in consequence of which he has ceased to belong to the defendant, who has-received from the State $300'for him.
The question, whether under art. 181 of the Civil Code, a party situated as-the defendant is, can liberate himself from the payment of greater damages by abandoning the slave who caused them, while he is undergoing the legal punishment of the offence, came before us in the case of Hynson v. Meuillon, 2 An. 798, and was decided affirmatively. We held in that ease, that a slave confined at hard-labor for a term of years- might be abandoned. In this case, the slave convicted has ceased to belong to the defendant, and he cannot make an abandonment of him; but. that slave is represented by the sum received from the State; and, under the spirit and intent of the article of the Code, the defendant may exonerate himself by paying over this sum to the plaintiff, within three days after this decree becomes final. This appears to us a fair and legal-inference, and a proper extension of the actio noxalis. In this respect the-judgment must be amended.
It is,, therefore, ordered that the judgment of the court below bo amended,, so that if, within three days after this decree becomes final, the defendant pay the plaintiff the sum of $300-, the judgment about to|be rendered shall- be entered satisfied, except for costs. It is further ordered, that the judgment as-amended, be affirmed; the defendant and appellant paying the costs of the-District Court; those of this appeal- to be paid by the plaintiff and appellee.